Citation Nr: 0320858	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-15 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On August 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send the veteran a VCAA information 
letter.  In the body of that letter, or a 
separate letter, inform the veteran that, 
in order to confirm his stressors, we 
must have more specific information, such 
as information regarding any specific 
incident he believes caused him stress, 
the date of such to within 60 days, type 
and location, number and full names of 
casualties, and other units involved.  
Inform him that the more detailed the 
information, the better chance there is 
of successful confirmation of stressors.  
Also inform the veteran that we are 
obtaining all outpatient treatment 
records from the VA Hospital at Bath NY, 
and the VA facility in Elmira, NY, and 
ask the veteran to inform us if he is 
receiving treatment from any other VA 
facility.  Also, let the veteran know we 
are obtaining treatment records from Dr. 
Roger Schenone, M.D.  Let him know that 
we will attempt to obtain records from 
Melissa Cerio, if he signs a release 
form.  Ask the veteran to fill out 
authorization forms for any other private 
treatment he may have received since his 
separation from service.  Obtain any 
additional records the veteran indicates 
are available.

2.  After the veteran has provided more 
specific information regarding his 
stressors, as requested above, please 
forward such information to the United 
States Armed Services Center for Research 
of Unit Records.  Also request the 
history of the veteran's unit of 
assignment, the OL1502 Postal Unit, from 
December 1968 to December 1969, from that 
Center, or other appropriate 
organization.  Specifically, information 
about attacks on the unit should be 
sought.

3.  Contact the VA Hospital in Bath, NY, 
and any VA facilities in Elmira, NY, and 
request all treatment records for the 
veteran from 1998 to present.  Obtain 
treatment records from any other 
facilities the veteran has indicated he 
has received treatment from.

4.  Please request all available 
treatment records from Roger Schenone, 
MD, Elmira Medical Arts Center, Elmira, 
NY 14901.  A release is in the claims 
folder.

5.  After all of the above development 
has been completed, and all requested 
information received, and associated with 
the claims folder, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a psychiatric examination.  
Send the claims folder to the examiner 
for review, and request that the examiner 
indicate in the examination report that 
the folder has been reviewed.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
examiner must provide a multiaxial 
diagnosis using the criteria found in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), of the American Psychiatric 
Association, and express an opinion as to 
the relationship between any psychiatric 
disability identified on examination, and 
symptoms and findings reported in the 
service medical records.  The examiner 
must also comment on whether it is at 
least as likely as not that any present 
psychiatric condition from which the 
veteran suffers, to include PTSD, was 
incurred in service or aggravated by 
service, beyond its normal progression.  
A complete rationale for any opinion 
expressed must be provided.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the stressors 
that caused the disorder and the evidence 
upon which he or she relied to establish 
the existence of the stressors.  The RO 
should inform the veteran of all 
consequences of his failure to report of 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





